DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 10, 15-17, 19-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (US 2019/0394825, hereinafter Byun, claiming priority of provisional application 62/688,360) and in view of Zhu et al (US 2020/0287615, hereinafter Zhu).

Regarding claim 1, Byun discloses a method for wireless communications at a relay device, comprising: detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155]), wherein the wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);									suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery);			providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link on a layer-2 sublayer message (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the first upstream backhaul device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream);			establishing a third wireless backhaul link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (child IAB node recovers from backhaul RLF, Para [0155], UE or IAB node can perform cell selection quickly, Para [0156], UE can connect to new IAB node 3, Para [0161], or in this case IAB node 5 connects to IAB node 3, which would be a backhaul link, Fig. 8);											resuming the multiple-access services on the one or more radio channels of the second wireless backhaul link upon establishment of the third wireless backhaul link (child IAB node cannot transmit or receive due to the upstream RLF, Para [0140], once RLF recovery is performed and IAB node 5 is connected to IAB node 3, service would resume normally.  See page 17 of provisional application 62/688,360: the UE’s behavior described (in the provisional) is applicable to the IAB node, also see Fig.  1 and 2);						and does not discloses layer-2 sublayer corresponds to an adaptation layer in a layer 2 radio protocol stack.  Zhu discloses the adaptation function can be implemented in the function of the MAC layer in the relay node, Para [0170] and MAC layer can includes adaptation layer, Para [0124].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhu in the system of Byun in order to reduce processing delays at relay nodes in the multi-hop relay scenario.
Regarding claims 2 and 24, Byun discloses the method/apparatus of claim 1/23, wherein establishing the third wireless link comprises: transmitting a radio resource control (RRC) message to the second upstream backhaul device (IAB node can transmit RRC connection reestablishment message, Para [0152]). 
Regarding claims 3, 25, 28 and 30, Byun discloses the method/apparatus/medium of claim 2/24/27/29, wherein the RRC message comprises one or more of: an RRC connection complete message, or an RRC connection resume message, or an RRC connection reestablishment (IAB node can transmit RRC connection reestablishment message, Para [0152]).
.Regarding claim 4, Byun discloses the method of claim 1, wherein providing the first indication of the upstream radio link failure is based at least in part on the suspension of the multiple-access services, and wherein the multiple-access services comprise transmission of one or more radio channels of the second wireless link (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155], further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery).
Regarding claim 7, Byun discloses the method of claim 1, wherein detecting the upstream radio link failure comprises: performing radio link monitoring of the first wireless link between the relay device and the first upstream backhaul device (monitoring the links and determining RLF occurs in the backhaul, Para [0140], in this case backhaul link); and determining, based at least in part on the radio link monitoring, that a performance metric of the first wireless link fails to satisfy a threshold performance metric (criteria for determining link problem is based on RSRP and/or throughput thresholds, Para [0146]). 
Regarding claim 9, Byun discloses the method of claim 1, wherein the first downstream device comprises one or more of: a downstream relay device, or a user equipment (child nodes can be UEs or IAB nodes, Para [0143]). 
Regarding claim 10, Byun discloses the method of claim 1, wherein the first indication of the upstream radio link failure comprises a radio link failure backhaul alert message (child nodes can receive alert message about upstream RLF, Para [0155]). 
Regarding claim 15, Byun discloses the method of claim 1, further comprising: emptying a downlink buffer storing data for the first downstream device by transmitting the data over the second wireless link after detecting the upstream radio link failure (child node cannot transmit data due to upstream RLF, Para [0140], while access link of the child node (or downstream backhaul link) is not a problem, Para [0141], it is obvious to one of ordinary skill that the child node could therefore empty its downlink buffer but not transmit any new DL data due to the RLF upstream). 
Regarding claim 16, Byun discloses the method of claim 15, further comprising: receiving an uplink scheduling request from the first downstream device; and rejecting the uplink scheduling request based at least in part on the detected upstream radio link failure (uplink scheduling request is known in the art and obvious that this request has to be rejected due to the upstream RLF). 
Regarding claim 17, Byun discloses the method of claim 1, wherein the third wireless link comprises at least one of a configured wireless link, an inactive wireless link, or a new wireless link (IAB node 5 connecting to new IAB node 3, Fig. 8). 
Regarding claim 19, Byun discloses the method of claim 1, but not wherein providing the first indication of the upstream radio link failure comprises: performing one or more of: a unicast transmission, or a multi-cast transmission, or a broadcast transmission (alerting child nodes of RLF upstream, Para [0155] obvious this message has to be either unicast, multi-cast or broadcast
Regarding claim 20, Byun discloses the method of claim 1, wherein detecting the upstream radio link failure comprises one or more of: determining that an out-of-synchronization condition has occurred for the first wireless link between the relay device and the first upstream backhaul device; or determining that a beam failure event has occurred for a beam being used for the first wireless link between the relay device and the first upstream backhaul device (determining different link problems that can be indicated in a connection reestablishment message, Para [0146], beam failure being a known problem, being out of sync is known for indicating RLF). 
Regarding claim 21, Byun discloses the method of claim 1, wherein a base station function of the relay device manages communications the first wireless link and the third wireless link, and a user equipment-function of the relay device manages communications of the second wireless link (Zhu discloses Uu and Un interfaces, Fig. 1). 
Regarding claim 22, Byun discloses the method of claim 1, wherein the third wireless link is associated with a first anchor device and the first wireless link is associated with a second anchor device, the first anchor device being different from the second anchor device (in this case the IAB child node connects to a different IAB donor node after RLF, Fig. 8). 
Regarding claim 23, Byun discloses an apparatus for wireless backhaul communications at a relay device (IAB node Fig. 8), comprising: a processor, memory (processor and memory, Fig. 2) coupled with the processor to cause the apparatus to: detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155]), wherein the wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);				suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery);			providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link on a layer-2 sublayer message (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the first upstream backhaul device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream);			establishing a third wireless backhaul link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (child IAB node recovers from backhaul RLF, Para [0155], UE or IAB node can perform cell selection quickly, Para [0156], UE can connect to new IAB node 3, Para [0161], or in this case IAB node 5 connects to IAB node 3, which would be a backhaul link, Fig. 8);											resuming the multiple-access services on the one or more radio channels of the second wireless backhaul link upon establishment of the third wireless backhaul link (child IAB node cannot transmit or receive due to the upstream RLF, Para [0140], once RLF recovery is performed and IAB node 5 is connected to IAB node 3, service would resume normally.  See page 17 of provisional application 62/688,360: the UE’s behavior described (in the provisional) is applicable to the IAB node, also see Fig.  1 and 2);						and does not discloses layer-2 sublayer corresponds to an adaptation layer in a layer 2 radio protocol stack.  Zhu discloses the adaptation function can be implemented in the function of the MAC layer in the relay node, Para [0170] and MAC layer can includes adaptation layer, Para [0124].  
Regarding claim 27, Byun discloses an apparatus for wireless backhaul communications at a relay device (IAB node Fig. 8), comprising: means for detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155]), wherein the wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);				means for suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery);			means for providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link on a layer-2 sublayer message (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the first upstream backhaul device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream);		means for establishing a third wireless backhaul link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (child IAB node recovers from backhaul RLF, Para [0155], UE or IAB node can perform cell selection quickly, Para [0156], UE can connect to new IAB node 3, Para [0161], or in this case IAB node 5 connects to IAB node 3, which would be a backhaul link, Fig. 8);									means for resuming the multiple-access services on the one or more radio channels of the second wireless backhaul link upon establishment of the third wireless backhaul link (child IAB node cannot transmit or receive due to the upstream RLF, Para [0140], once RLF recovery is performed and IAB node 5 is connected to IAB node 3, service would resume normally.  See page 17 of provisional application 62/688,360: the UE’s behavior described (in the provisional) is applicable to the IAB node, also see Fig.  1 and 2); and does not discloses layer-2 sublayer the adaptation function can be implemented in the function of the MAC layer in the relay node, Para [0170] and MAC layer can includes adaptation layer, Para [0124].  
Regarding claim 29, Byun discloses a non-transitory computer readable medium (storage medium, Para [0171]) storing code for wireless backhaul communications at a relay device, the code comprising instructions executable by a processor to: detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155]), wherein the wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);				suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery);			providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link on a layer-2 sublayer message (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the first upstream backhaul device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream);			establishing a third wireless backhaul link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (child IAB node recovers from backhaul RLF, Para [0155], UE or IAB node can perform cell selection quickly, Para [0156], UE can connect to new IAB node 3, Para [0161], or in this case IAB node 5 connects to IAB node 3, which would be a backhaul link, Fig. 8);											resuming the multiple-access services on the one or more radio channels of the second wireless backhaul link upon establishment of the third wireless backhaul link (child IAB node cannot transmit or receive due to the upstream RLF, Para [0140], once RLF recovery is performed and IAB node 5 is connected to IAB node 3, service would resume normally.  See page 17 of provisional application 62/688,360: the UE’s behavior described (in the provisional) is applicable to the IAB node, also see Fig.  1 and 2);						and does not discloses layer-2 sublayer corresponds to an adaptation layer in a layer 2 radio protocol stack.  Zhu discloses the adaptation function can be implemented in the function of the MAC layer in the relay node, Para [0170] and MAC layer can includes adaptation layer, Para [0124].  
Regarding claim 31, Byun discloses the method of claim 1, further comprising: receiving the message comprising the second indication of the upstream radio link failure from the first upstream backhaul device, wherein the upstream radio link failure is detected based at least in part on receiving the message comprising the second indication (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream).

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Zhu and in view of Barany et al (US 2011/0268085, hereinafter Barany).

Regarding claims 5 and 26, Byun discloses the method/apparatus of claim 4/23, but not further comprising: starting a timer upon detecting the upstream radio link failure; and suspending transmission of the one or more radio channels upon expiry of the timer.  Barany discloses a UE (or in this case IAB node) determines RLF when link problems persist past expiration of a timer and suspends signal and dedicated radio bearers, Para [0060].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Barany in the system of Byun in view with Zhu in order to deal with increasing demands for .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Zhu and in view of Truong et al (US 2012/0083203, hereinafter Truong).

Regarding claim 8, Byun discloses the method of claim 7, further comprising: but not transmitting a configuration signal to one or more of: the first downstream device or a second downstream device, wherein the configuration signal is configured to increase a frequency with which the first downstream device or the second downstream device performs channel measurements.  Truong discloses a relay node can specify the periodicity of channel measurements to be made by the mobile stations, Para [0049], in this case increasing the channel measurements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Truong in the system of Byun in view with Zhu in order to improve power control techniques in a multi-hop system and reduce inter-link interference.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Zhu and in view of Yabusaki et al (US 2011/0038253, hereinafter Yabusaki).

Regarding claim 12, Byun discloses the method of claim 11, but not wherein the second indication comprises one or more of: an identifier of a wireless link associated with the upstream radio link failure, or an identifier of an upstream backhaul device that initially detected the upstream radio link failure.  Yabusaki discloses receiving a fault notification from a node detecting a fault that includes the ID of the link where a fault occurred, Para [0087].
Regarding claim 13, Byun discloses the method of claim 1, but not further comprising: configuring the first indication of the upstream radio link failure to comprise an identifier of a wireless link associated with the upstream radio link failure, or an identifier of an upstream backhaul device that initially detected the upstream radio link failure, or a combination thereof. Yabusaki discloses receiving a fault notification from a node detecting a fault that includes the ID of the link where a fault occurred, Para [0087].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Zhu and in view of Kang et al (US 2013/0331097, hereinafter Kang).

Regarding claim 14, Byun discloses the method of claim 1, but not further comprising: receiving a third indication of an available backhaul connection from one or more of: the first downstream device or a second downstream device, wherein the third wireless link is based at least in part on the available backhaul connection.  Byun discloses cell selection after RLF, Para [0142] and Kang discloses broadcasting the result of neighbor discovery information to other nodes, Para [0070].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kang in the system of Byun in view with Zhu in order to improve discovery schemes without flooding discovery information.  

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant’s arguments are moot as new references are being used in the current office action.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461